Citation Nr: 1027337	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for urinary incontinence 
(claimed as urinary tract infections (UTIs) or sexually 
transmitted diseases (STDs)). 

2.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity.  

3.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for left ear hearing loss.  

7.  Entitlement to service connection for interstitial 
pneumonitis, idiopathic pulmonary fibrosis, to include as 
secondary to asbestos exposure.  

8.  Entitlement to service connection for residuals of torn 
tendons of the right ankle, claimed as a foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 
1954, and from August 1965 to August 1967, with additional 
service in the Naval Reserve.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal.

The Board observes that the RO addressed the issue of entitlement 
to service connection for bilateral hearing loss.  However, in 
light of the fact that the Veteran does not have right ear 
hearing loss for VA purposes, as explained more below, the Board 
will address each ear's hearing loss separately.  

The issue of entitlement to service connection for residuals of 
torn tendons of the right ankle, claimed as a foot disorder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent clinical evidence does not show that the 
Veteran has urinary incontinence (claimed as UTIs or STDs).  

2.  The competent clinical evidence does not show that the 
Veteran has peripheral neuropathy of the right lower extremity.

3.  The competent clinical evidence does not show that the 
Veteran has peripheral neuropathy of the left lower extremity. 

4.  The competent clinical, or credible lay, evidence does not 
show that the Veteran has tinnitus.  

5.  The competent clinical, or credible lay, evidence does not 
show that the Veteran has right ear hearing loss for VA purposes.  

6.  Left ear hearing loss was initially demonstrated years after 
service, and has not been shown by competent clinical, or 
credible lay, evidence of record to be related to active service.

7.  Interstitial pneumonitis, idiopathic pulmonary fibrosis, was 
initially demonstrated years after service, and has not been 
shown by competent clinical  evidence of record to be related to 
active service or asbestos exposure during active service.  





CONCLUSIONS OF LAW

1.  Urinary incontinence (claimed as UTIs or STDs) was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Peripheral neuropathy of the right lower extremity was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

3.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

4.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

5.  Right ear hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).

6.  Left ear hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).

7.  Interstitial pneumonitis, idiopathic pulmonary fibrosis, was 
not incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by an August 2005 
letter that fully addressed all necessary notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  

The criteria for assignment of an effective date and disability 
rating in the event of award of the benefit sought were provided 
in a May 2007 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran has submitted private medical evidence.  

VA has a duty to provide a VA examination when the record lacks 
sufficient evidence to decide the veteran's claim, but contains 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  See 38 C.F.R. § 3.159(c)(4) (2009); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed below, the Veteran's claims for service connection 
for urinary incontinence (claimed as UTIs or STDs), peripheral 
neuropathy of the right lower extremity, peripheral neuropathy of 
the left lower extremity, tinnitus and right ear hearing loss are 
being denied because there is no clinical evidence of a current 
disability for VA purposes.  Thus, these claims do not warrant VA 
examinations.  Id.  

VA examinations and opinions with respect to the Veteran's 
hearing loss and interstitial pneumonitis claims were obtained in 
June 2007 and January 2009.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinions obtained in this case are more 
than adequate, as they are predicated on a reading of the 
Veteran's claims file, medical records and the results of 
physical examination.  They consider all of the pertinent 
evidence of record, to include the statements of the Veteran, and 
provide rationales for the opinions offered.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to these issues has been 
met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008). 

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In this 
regard, while a June 2007 VA audiology examination report refers 
to a private hearing examination several years earlier, the 
report of which is not of record, the Board points out that the 
Veteran failed to submit such report or request that VA obtain 
it.  Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

Relevant Laws

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Acute and subacute peripheral neuropathy are listed 
at 38 C.F.R. § 3.309(e).  They must become manifest to a degree 
of 10 percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA (Secretary) has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).

Notwithstanding the foregoing presumptive provisions, the Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a claimant is not precluded from establishing service 
connection for a disease averred to be related to herbicide 
exposure, as long as there is proof of such direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated 
on other grounds (Fed. Cir. Dec. 15, 2000).

In this case, the Veteran's service personnel records reflect 
active military service in the Republic of Vietnam during the 
Vietnam Era.  Thus exposure to herbicides is presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Certain chronic diseases, including sensorineural hearing loss 
and bronchiectasis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability for VA purposes is defined by regulation, 
and may be shown by the following: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hz is 40 decibels or greater, or (2) when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 4000 
Hz are 26 decibels or greater; or (3) when speech recognition 
using the Maryland CNC Test is less than 94% correct.  38 C.F.R. 
§ 3.385 (2009).

When audiometric test results at separation from service do not 
meet the regulatory requirements for establishing a disability 
within the meaning of 38 C.F.R. § 3.385 at that time, a veteran 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley v. Brown, 5 
Vet. App. 155, 160 (1993).

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary of VA promulgated any 
regulations in regard to such claims.  However, VA has provided 
adjudicators with some guidelines in addressing claims involving 
asbestos exposure, as set forth in the Veteran's Benefits 
Administration Manual M21-1, Part IV, 7.21 (Manual).  The Court 
of Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the appropriate 
administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual notes that asbestos particles have a tendency to break 
easily into tiny dust particles that can float in the air and 
stick to clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers may produce fibrosis (the most commonly occurring 
of which is interstitial pulmonary fibrosis or asbestosis), 
tumors, pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the lung, 
bronchus, gastrointestinal tract, larynx, pharynx, and urogenital 
system (except prostate).  Occupations involving asbestos 
exposure include mining, milling, shipyard work, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as clutch 
facings and brake linings), and manufacture and installation of 
products such as roofing and flooring materials, asbestos cement 
sheet and pipe products, and military equipment.  High exposure 
to asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.

The latent period for development of disease due to exposure to 
asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of the disease).  Clinical diagnosis 
of asbestosis requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease.  The 
adjudication of a claim for service connection for a disability 
resulting from asbestos exposure should include a determination 
as to whether or not (1) service records demonstrate the veteran 
was exposed to asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the veteran 
was exposed to asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the claimed 
disease in light of the latency and exposure factors.  See Manual 
M21-1, Part VI, 7.21.

It should be noted that the pertinent part of the Manual 
guidelines on service connection in asbestos-related cases are 
not substantive rules, and there is no presumption that a veteran 
was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dymet v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Analysis 

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for urinary incontinence (claimed as UTIs 
or STDs), peripheral neuropathy of the right lower extremity, 
peripheral neuropathy of the left lower extremity, tinnitus and 
right ear hearing loss.

The Veteran's post-service medical records are negative for 
clinical findings or diagnoses of urinary incontinence, 
peripheral neuropathy of the right or left lower extremity, 
tinnitus or right ear hearing loss.  

The report of a June 2007 VA audiology examination provides that 
the Veteran's chief complaint was hearing loss.  

Current pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  These audiometric findings do not 
represent right ear hearing loss for VA purposes.  38 C.F.R. 
§ 3.385.  

The report also provides there was no history of tinnitus, and 
that the Veteran denied tinnitus during the appointment.  The 
examiner offered a medical opinion that the Veteran denied 
clinically significant tinnitus at that day's appointment.  

This VA examination report is highly probative evidence that the 
Veteran does not have right ear hearing loss or tinnitus, as it 
was based on current audiological testing and reflects the 
Veteran's own denial of tinnitus. 

The Board recognizes the Veteran's general claims that he has 
urinary incontinence, peripheral neuropathy of the right and left 
lower extremities, tinnitus and right ear hearing loss.  Lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  As such, the 
Board notes that the Veteran is competent to provide testimony 
concerning factual matters of which he has first hand knowledge, 
such as symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

As a layperson, however, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring medical 
knowledge").  Thus, his own contentions do not constitute 
competent medical evidence that he has urinary incontinence, 
peripheral neuropathy of the right or left lower extremity, 
tinnitus or right ear hearing loss.  In this regard, the Board 
also points out that the Veteran denied tinnitus during the June 
2007 VA examination.     

The Board does not doubt the Veteran's credibility as to his 
reported symptoms.  Nevertheless, the medical record before the 
Board, including VA treatment and examination reports, provides 
no clinical confirmation that he has the claimed disorders. 

"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of a present disability, there can be no valid 
claim.  The Board's perusal of the record in this case shows no 
competent proof of present disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no clinical confirmation of urinary 
incontinence (claimed as UTI or STD), peripheral neuropathy of 
the right lower extremity, peripheral neuropathy of the left 
lower extremity, tinnitus or right ear hearing loss, service 
connection must be denied.  

Turning to the Veteran's claim for service connection for left 
ear hearing loss, the Veteran contends that he has this disorder 
as a result of noise exposure during active duty.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for left ear hearing loss.  

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses of left ear hearing 
loss during either period of active duty.  Because hearing loss 
was not seen during either period of active duty, service 
connection may not be established based on chronicity in service 
or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Because 
hearing loss was not seen within one year of either of the 
Veteran's separations from service, presumptive service 
connection is not warranted.  38 C.F.R. §§ 3.307 and 3.309.  

The Veteran's post-service medical records do not show left ear 
hearing loss for decades after his separation from his second 
period of active duty.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The report of a June 2007 VA examination reflects that the 
examiner reviewed the Veteran's claims file, and sets forth the 
Veteran's subjective complaints, noise exposure history, and 
medical history.  The Veteran reported noise exposure from 
utilizing paint chippers, power sanders and paint guns without 
hearing protection during his first period of active duty.  The 
Veteran reported noise exposure during his second period of 
active duty due to his regular duties on a landing/docking ship 
in Vietnam.  He was also exposed to noise from operating small 
PBR patrol boats around the ship when it was anchored, and from 
M60 machine gun fire while ferrying supplies upriver on patrol 
boats.  He was also exposed to noisy diesel engine sounds.  The 
Veteran reported significant civilian occupational noise during 
17 years of fabricating metal parts at metal companies.  He also 
reported a significant amount of hunting over the years with 
guns.  

Current pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
35
45
50

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  These audiometric findings represent 
left ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  

The examiner diagnosed mild to moderate to left sensorineural 
hearing loss.  The examiner expressed the opinion that the 
Veteran's current bilateral hearing loss was less likely as not 
(less than 50/50 probability) caused by or a result of noise 
exposure in the military.  As a rationale, the examiner pointed 
out that the military physicals for the Veteran's enlistments and 
separations showed normal whispered voice testing results.  The 
service treatment records contained no complaint or treatment of 
hearing loss.  The first medical evidence of hearing loss was at 
that examination.  

The Board finds that this opinion is highly probative evidence 
against service connection.  It was based on current examination 
results and an accurate review of the medical record.  It is 
supported by reference to audiometric findings in the medical 
record.  This fact is particularly important, in the Board's 
judgment, as the reference makes for a more convincing rationale.  
The Board also notes that there is no competent medical evidence 
to the contrary.  

Further, with respect to Hensley, the Board finds it significant 
that the Veteran's normal separation whispered voice testing 
results were not the sole rationale for the negative opinion.  
The examiner also referred to the long period of time between the 
Veteran's active duty and the initial complaint or treatment for 
hearing loss.  

The Board is aware of the Veteran's own contentions.  However, 
the Veteran himself is not competent to diagnose the etiology of 
his own disability.  See Bostain, supra, citing Espiritu, supra.  
See also Routen, supra ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As a result, 
his assertions cannot constitute competent medical evidence that 
he has left ear hearing loss disability due to active duty.

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, supra.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, supra.

Nevertheless, while the Veteran is competent to observe 
continuity of left ear hearing loss since service, his opinion is 
outweighed by the lack of probative medical evidence in support 
of his claim.  In this regard, while the Board acknowledges that 
the absence of any corroborating medical evidence supporting the 
Veteran's assertions, in and of itself, does not render the 
statements incredible, such absence is for consideration in 
determining credibility.  See Buchanan, supra (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  Simply stated, the Board finds that the 
service treatment records (containing no complaints of left ear 
hearing loss) and post-service medical records (containing 
medical evidence that the Veteran's post-service left ear hearing 
loss was not incurred or aggravated during service) outweigh the 
Veteran's contentions.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for left ear hearing loss.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

Turning to the Veteran's claim for service connection for 
interstitial pneumonitis, idiopathic pulmonary fibrosis, the 
Veteran contends that he has this disability due to asbestos 
exposure during active duty.  He asserts that while on ship he 
slept in compartments with pipes wrapped in asbestos. 

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for interstitial pneumonitis, idiopathic 
pulmonary fibrosis, to include as due to exposure to asbestos.  
As the evidence discussed below shows, there is simply no 
evidence that the Veteran had interstitial pneumonitis, 
idiopathic pulmonary fibrosis, during active duty, or that his 
current interstitial pneumonitis, idiopathic pulmonary fibrosis, 
is related to his active duty or to exposure to asbestos therein. 

The Veteran's service personnel records reflect that he served as 
a Boatswain's Mate during his second period of active duty.  The 
Veteran's service treatment records are negative for complaints, 
symptoms, findings or diagnoses related to interstitial 
pneumonitis, idiopathic pulmonary fibrosis.  Because interstitial 
pneumonitis, idiopathic pulmonary fibrosis, was not seen during 
either period of active duty, service connection may not be 
established based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 
10 Vet. App. 488, 494- 97 (1997).  Because bronchiectasis was not 
seen within one year of either of the Veteran's separations from 
service, presumptive service connection is not warranted.  
38 C.F.R. §§ 3.307 and 3.309.  

In a November 2005 medical report, a private physician states 
that he had treated the Veteran since April 2005.  The Veteran 
had severe interstitial lung disease.  His biopsy was consistent 
with a diagnosis of usual interstitial pneumonitis, which was a 
form of idiopathic pulmonary fibrosis.  This report does not 
provide any medical opinion or evidence linking the Veteran's 
interstitial pneumonitis, idiopathic pulmonary fibrosis, to his 
military service, or to asbestos exposure therein.  

The report of a January 2009 VA respiratory examination relates 
that the examiner reviewed the Veteran's service treatment 
records, VA medical records and private medical records.  The 
Veteran's onset of shortness of breath was in 1993.  The Veteran 
was a Boatswain's Mate and slept in compartments with pipes 
wrapped in asbestos.  He was in the Reserves for 21 years.  He 
was a fire inspector at LD from 1974 to 1978, and was exposed to 
asbestos as LDD was converted to central air.  The report reviews 
the Veteran's medical history and the results of current 
physical, radiographic and pulmonary functioning examination.  

The diagnosis was idiopathic pulmonary fibrosis or asbestosis.  
The examiner stated that this diagnosis was less likely as not 
(less than 50/50 probability) caused by or a result of the 
inservice exposure to asbestos.  As a rationale, the examiner 
explained that he had reviewed the Veteran's records, pulmonary 
function tests and chest X-ray.  He related that the Veteran had 
severe pulmonary fibrosis but he could find no evidence in the 
Veteran's service treatment records that he had significant 
exposure to asbestos.  He noted that the Veteran was exposed to 
it later, in civilian life.  

The Board finds that this VA medical opinion is highly probative 
evidence against service connection for interstitial pneumonitis, 
idiopathic pulmonary fibrosis.  It is based on current 
examination results and a review of the medical record.  It is 
supported by reference to the Veteran's own reported exposure to 
asbestos.  There is no competent medical evidence to the 
contrary.  

The Board is aware of the Veteran's own assertions linking his 
current interstitial pneumonitis, idiopathic pulmonary fibrosis, 
to his service.  These contentions do not support his claim.  As 
a general matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an injury or 
illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
Veteran himself, as a layperson, is not competent to provide an 
opinion requiring medical knowledge or a clinical examination by 
a medical professional, such as an opinion addressing the 
etiology of a condition.  See Bostain, supra, citing Espiritu, 
supra.  See also Routen, supra ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

Turning to asbestos exposure, there is no evidence, other than 
the Veteran's own lay assertions, that he was exposed to asbestos 
while on active duty.  He has not demonstrated that he has the 
competence to classify any particulate matter with which he came 
in contact as asbestos, or to relate that such exposure resulted 
in his current interstitial pneumonitis, idiopathic pulmonary 
fibrosis.  See Espiritu, supra.

Indeed, there is no evidence corroborating the Veteran's claimed 
exposure.  His MOS of Boatswain's Mate is not noted by VA as 
involving asbestos exposure.  See M-21, part VI, para. 7.21(b).  
In short, other than his own belief that he was exposed to 
asbestos, there is nothing in the record to suggest that he was. 

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for interstitial pneumonitis, 
idiopathic pulmonary fibrosis, to include as secondary to 
exposure to asbestos.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for urinary incontinence (claimed as UTIs or 
STDs is denied.

Service connection for peripheral neuropathy of the right lower 
extremity is denied.

Service connection for peripheral neuropathy of the left lower 
extremity is denied.

Service connection for tinnitus is denied.  

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.  

Service connection for interstitial pneumonitis, idiopathic 
pulmonary fibrosis, to include as secondary to asbestos exposure, 
is denied.  


REMAND

The Board finds that the issue of entitlement to service 
connection for residuals of torn tendons of the right ankle, 
claimed as a foot disorder, requires additional development.  

In the report of a June 2007 VA orthopedic examination, the VA 
examiner noted that he was asked to provide an opinion as to the 
etiology of the Veteran's right ankle disability, and whether it 
was due to or a result of an ankle injury during active duty.  
The VA examiner stated that he could not resolve this issue 
without resorting to mere speculation, and offered a rationale.  
The VA examiner concluded that he was "unable to state that his 
[the Veteran's] right ankle injury is due to his ankle sprain in 
the military, and cannot give a definitive etiology at this 
time."  

The Board finds that this opinion is inadequate because the VA 
examiner failed to use the proper standard.  The VA examiner 
addressed the issue of etiology as requiring a "definitive" 
answer.  However, the correct standard is whether it is at least 
as likely as not (50 percent or more likelihood) that the 
Veteran's right ankle disability is due to or a result of an 
ankle injury during active duty.  The law is clear that when 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, VA 
shall give the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002).  Stated another way, VA has an equipoise 
standard akin to the rule in baseball that "the tie goes to the 
runner."  Gilbert, supra.

The Court has held that once the Secretary undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one.  See Barr, supra; see also 38 C.F.R. § 
4.2 (2009) (noting that if the examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes).  

In light of the foregoing, a VA medical opinion is still required 
to address the likelihood that the Veteran's right ankle 
disability is due to or a result of an ankle injury during active 
duty.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims folder to an 
appropriate VA examiner to determine the 
nature, extent and etiology of the 
Veteran's right ankle disability.  The 
claims file must be made available to the 
examiner.  Following a review of the 
relevant evidence in the claims file, 
including the Veteran's service treatment 
records, the June 2007 VA examination 
report and the Veteran's own contentions, 
the examiner is asked to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that any current right 
ankle disability is causally related to 
the Veteran's active duty.  

The examiner is requested to offer a 
complete rationale for any opinion 
provided.  

An additional examination of the 
Veteran should be scheduled only if 
deemed necessary to provide the 
requested opinion.

2.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


